Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Minden Bancorp, Inc. Minden, Louisiana 71055 We consent to the incorporation by reference in this Registration Statement of Minden Bancorp, Inc. on Form S-8 of our report dated February 20, 2010 included in Minden Bancorp, Inc.’s prospectus filed pursuant to Rule 424(b)(3) with the Securities and Exchange Commission on November 19, 2010 (File No. 333-169458). /s/ Heard, McElroy & Vestal, LLP Shreveport, Louisiana January 18, 2011
